United States Court of Appeals
                       For the First Circuit

No. 99-1810

        MARIA D. FELICIANO DE LA CRUZ, ERASMO JIMENEZ,
                AND THEIR CONJUGAL PARTNERSHIP,
                    Plaintiffs, Appellants,

                                 v.

              EL CONQUISTADOR RESORT AND COUNTRY CLUB
                         AND HUGH A. ANDREWS
                       Defendants, Appellees.



                            ERRATA SHEET


     The opinion of this court issued June 6, 2000 is amended as
follows:

     On the cover page, in the list of counsel, “McConnell
Validés” should be “McConnell Valdés.”